Citation Nr: 1701886	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent prior to May 28, 2015 and in excess of 70 percent from that date forward for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to December 1980 and October 1982 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing at the RO in June 2009 before the undersigned Veterans Law Judge. A copy of the transcript of that hearing has been associated with the record on appeal.  

The issues on appeal were last before the Board in May 2011 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the Veteran's hepatitis C is not etiologically linked to his active duty service to include air gun inoculations.  

2.  Prior to May 28, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  From May 28, 2015 to the present, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a 30 percent rating prior to May 28, 2015, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent from May 28, 2015 forward for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified medical records have been obtained and associated with the claims file to the extent possible.  The Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claims.  The Board is unaware of any such evidence.  

The Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran, the examiners viewed his pertinent history.  With regard to the service connection claim adjudicated herein, the VA examiner reviewed the evidence in the claims file and examined the Veteran.  The examiner provided a diagnosis with an etiology opinion which provided an adequate rationale to support the opinion.  With regard to the increased ratings claim, the examiner provided sufficient observations to adequately evaluate the claim under the pertinent Diagnostic Code.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103 (c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Texas Veterans Commission.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the basis of the claims.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Accordingly, the Board will address the merits of the Veteran's claims.

Entitlement to service connection for hepatitis C.

In January 2007, the Veteran submitted a claim of entitlement to service connection for hepatitis C.  He claims that it was incurred as a result of inoculations he received while on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.   

The Veteran asserts that he incurred hepatitis C during his active military service as a result of receiving air gun inoculations.  The evidence of record demonstrates that the Veteran has been diagnosed with hepatitis C.  Furthermore, the Board finds the Veteran is competent to report that he received air gun inoculations during active duty.  However, the competent evidence of record demonstrates that the currently diagnosed hepatitis C is not etiologically linked to the Veteran's active duty service.  

The service treatment records were silent as to any complaints of, diagnosis of or treatment for hepatitis C.  The only evidence of record which links the currently existing hepatitis C to active duty is the Veteran's own allegations.  

Initially, the Board notes that it finds reason to place reduced probative value on the Veteran's self-reported medical history with regard to his participation in hepatitis C risk activities.  At the time of a June 2009 travel Board hearing, the Veteran testified that the first time he learned he had hepatitis C was two or three years after discharge.  He specifically denied the use of intravenous drugs.  The Veteran has also submitted statements indicating the only hepatitis C risk activity he had was exposure to air guns.  In a July 2013 statement, the Veteran denied the use of intravenous drugs as well as the use of intranasal cocaine.  His drug of choice was crack cocaine.  He wrote he was diagnosed with hepatitis C in 1986 prior to the time he began to use any controlled substances.  He opined the hepatitis C was there for clearly due to the use of jet air gun injectors during service.  In an April 2015 statement, the Veteran denied engaging in any high risk factors for hepatitis C nor did he have any such activity prior to enlistment.  He was exposed to air gun inoculations during service.  Significantly, the Veteran's testimony and statements are directly contradicted by other evidence of record.  There are medical records generated in the 1980's and 1990's which demonstrate the Veteran admitted to using intravenous drugs and other high risk activities for hepatitis C.  A December 1988 hospital record indicates the Veteran admitted he had used cocaine both intravenously and by smoking for the last several years.  A December 1991 hospitalization record a history of use of cocaine intravenously and smoking since 1984.  He also reported sharing needles and a positive hepatitis C test.  He had risky sexual contact with rock stars.  In October 1992 the Veteran informed a clinician that he used to use IV cocaine up to one year prior.  A November 2007 VA clinical record reveals the Veteran reported hepatitis C risk activity of immunizations from air guns during basic training and intranasal cocaine use intermittently since the mid 1980's.  The Veteran denied a history of blood transfusions and tattoos.  The assessment was chronic hepatitis C infection and polysubstance abuse.  

The Board finds greater probative weight should be placed on the medical history referenced in the clinical records generated in the 1980's and 1990's over the more recent statements.  The Veteran's statements to health care providers in the 1980's and 1990's were generated in connection with his receiving treatment for substance abuse when there was little or no reason to provide an inaccurate medical history.  The Veteran's recent statements were generated subsequent to the time the Veteran submitted a claim for compensation for hepatitis C.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further noted that not only may the Veteran's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

Based on the above, the Board finds that the Veteran had exposure to hepatitis C risk factors of intranasal cocaine use as well as intravenous drug use after his discharge from active duty.  

As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his currently diagnosed hepatitis C was incurred in his military service, he is not competent to comment as to the etiology of the claimed disorders here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The Board finds that there is no competent evidence of record which links currently existing hepatitis C to the Veteran's active duty service to include exposure due to inoculations from air guns.  

The Board finds there is competent evidence of record which demonstrates that the Veteran's hepatitis C is not etiologically linked to his active duty service.  A VA examination was conducted in January 2015 to determine if there was a link between the Veteran's hepatitis C and his active duty service to include whether the hepatitis C was caused by air gun injections.  The Veteran stated he was first diagnosed with hepatitis C in 1986.  He reported he started using crack cocaine in or around 1988 but never used intravenous drugs or intranasal cocaine.  The examiner wrote that according to the UpToDate article entitled Epidemiology and transmission of Hepatitis C infection: "Most patients infected with HCV [Hepatitis C] in the United States and Europe acquired the disease through intravenous drug use or blood transfusion, the latter of which has become rare since routine testing of the blood supply for HCV was begun in 1990.  Current estimates suggest that over 60 percent of newly acquired infections occur in individuals who have injected illegal drugs during the six months prior to disease onset.  (Furthermore) Surprisingly high rates of HCV infection (approximately 30 percent) have been found in patients with alcohol abuse, even in the absence of other risk factors for infection."  The examiner wrote that, although the Veteran denied intravenous drug use, the examiner noted several references in the clinical records to the Veteran's use of intravenous drugs.  The examiner further noted that, aside from intravenous drug use, medical literature also supports high risk sexual behavior (evidenced by STD treatment in service and the Veteran's own report of STDs), birthdate between the years 1945 and 1965, intranasal drug use, and incarceration as additional risk factors which are all applicable to this Veteran.  Though it has been deemed "biologically plausible" for transmission of HCV with multi-use air gun injectors, there has been no scientific evidence documenting transmission of HCV by this route.  The examiner found that the weight of the evidence in this case strongly supports the known risk factor of intravenous drug use, which accounts for the majority of HCV cases, as opposed to the potential or plausible risk factor of air gun injector use, in determining likelihood of exposure.  Taking the above into consideration, the examiner opined that the Veteran's drug use is the most likely etiologic contributor to his exposure to Hepatitis C.  It was therefore the examiner's opinion, based on the historical and medical evidence, that it is less likely than not that the Veteran's hepatitis C is causally or etiologically related to air gun inoculation while in service. 

The Board finds the January 2015 VA examination report is entitled to significant probative weight.  The examiner had access and reviewed the claims file.  Citations were made to medical literature and also to pertinent clinical evidence and the Veteran's self-reported medical history in support of the negative etiology opinion.  The Board notes the Veteran had denied any prior intravenous drug use but, as set out above, the Board finds that such an allegation is without basis in fact.  Thus the January 2015 VA examination opinion was based on an accurate medical history.  

As there is competent evidence which weighs against the claim and no competent evidence which supports the Veteran's theory of entitlement, service connection is not warranted for hepatitis C.  The benefit of the doubt is not for application as the competent evidence of record completely weighs against the claim.  

Entitlement to a rating in excess of 10 percent prior to May 28, 2015 and in excess of 70 percent from that date forward for PTSD.

In January 2007, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for PTSD.  During the course of the appeal, an increased rating of 70 percent, effective from May 28, 2015, was granted.  The Veteran has not indicated that he is satisfied with the disability evaluations assigned and the issue remains on appeal.  

Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Factual background

The Veteran was hospitalized at a VA facility from October 2006 to November 2006.  His main complaint was cocaine usage.  The Axis I diagnosis was cocaine dependency.  

VA clinical records dated in 2006 include numerous diagnoses but no diagnosis of PTSD.  The Veteran diagnosed with dependencies and personality disorder.  substance induced mood disorder.  One diagnosis of depression in July 2006.  A July 2006 record reveals the Veteran presented to the emergency room with suicidal ideation.  Mental status examination showed the Veteran was complaining of depression.  He said he was homeless and had many situational problems.  There was no evidence of psychosis, thought disorder or evidence of major depression.  The Axis I diagnoses were alcohol and cocaine dependence and substance induced mood disorder.  

In January 2007, the Veteran submitted his claim for an increased rating.  

A VA examination was conducted in May 2007.  The Veteran reported suicidal thoughts.  He said he had alcoholism and drug abuse due to his PTSD which was caused by coming home and finding his wife had drowned during an epileptic seizure.  The Veteran reported some sleep disturbance and dreams of his first wife and impulsive feelings of jumping in front of trains or vehicles but he had not acted on those thoughts.  He had been incarcerated largely from 1997 to 2003 for possession of illegal drugs, burglary and credit card abuse, all related to chronic substance abuse.  He obtained a BS degree in sociology while in prison.  The Veteran was working as a heavy equipment operator but had currently lost his job.  It was unclear if this was due to PTSD.  He was separated from his second wife and had no friends.  He did have significant contact with his children despite his long periods of incarceration.  There was no impairment in thought processes or communication.  The examiner noted that, although the Veteran referred to visions of his wife, there were no formal delusions or hallucinations.  The Veteran reported suicidal attempts in 1986 and 1987.  Hygiene was excellent.  The Veteran was oriented in four spheres.  There was no evidence of impairment in remote or recent recall.  There was no obsessive behavior.  Speech was relevant, logical and coherent.  There were no panic attacks.  Mood was somewhat depressed.  There was no problems with impulse control.  The Veteran reported some problems with sleep disturbance which may be due to his marital problems and long history of incarceration.  The Axis I diagnoses were chronic substance abuse reportedly in remission, recurrent major depression due to situational factors and PTSD by history from wife drowning during epileptic seizure.  A GAF score of 68 was assigned.  The examiner noted the Veteran had a chronic history of substance abuse which has contributed heavily to his occupational and social dysfunction.  His previous. hospitalizations, were the result of his cocaine and alcohol dependence and not due to PTSD.  The suicidal thoughts also appeared to be related to situational life stressors of his wife's death.  The examiner found it questionable how this could significantly contribute 25 later to the Veteran's occupational and social functioning.  The examiner opined that substance abuse, personality deficits and incarcerations contribute to at least 90 percent of the Veteran's social and occupational dysfunction.  

In November 2007, the Veteran submitted a statement indicating that his PTSD was getting worse and he was on medication for the disorder.  He could not keep a job.  When he worked, he did not stay too long, maybe a month or two.  

A November 2007 VA clinical record reveals the Veteran made a suicidal gesture with knife and which was observed by his spouse.  He wanted to kill himself because nothing was working.  The assessment was suicidal gesture.  A psychiatry consultation was conducted.  The Veteran had depressed mood with suicidal ideation.  He reported auditory hallucinations.  The assessments were polysubstance dependence, mood disorder due to polysubstance abuse and antisocial traits.  Another psychiatric consultation reveals the Veteran had a history of drug abuse and used cocaine five to six days prior.  On the day of presentation, he had cravings to use drugs but couldn't.  To deal with the drug cravings, he became depressed and suicidal.  He reported being depressed since 1983 when his wife died.  The Veteran was married.  He did not have much contact with his children from his first marriage.  He had three undergraduate degrees and was currently working on his Master's degree.  Mental status examination revealed speech was appropriate.  The Veteran reported his mood was extremely depressed.  He had had multiple jobs and on average a job would last two to three months.  He claimed that he either gets fired or quits because he didn't belong at the job.  Affect was sad and thought processes were logical and linear.  The Veteran reported suicidal ideation.  He reported visual hallucinations of seeing blood at times.  He reported auditory hallucinations.  Recent, immediate and remote memory was intact.  Concentration was also intact.  The Axis I diagnoses were depression with suicidal ideation, polysubstance dependence and PTSD.  The Axis II diagnoses were antisocial personality disorder and mood disorder due to Axis I diagnoses.  

A second record dated in November 2007 reveals the Veteran denied hallucinations and suicidal ideation.  He did not have flashbacks of his wife's death.  The Veteran's wife died in a 1982 drowning accident in a bathtub and the Veteran still remembers it and calls them flashbacks.  Thoughts were spontaneous without a thought disorder.  Mood was euthymic and memory was intact.  The assessments were polysubstance dependence, mood disorder due to polysubstance dependence and antisocial personality traits.  Another record dated the same month includes the assessments of alcohol dependence, mixed substance abuse/dependence and substance induced mood disorder.  It was noted the Veteran had been admitted with reports of suicidal thoughts.  

Another November 2007 VA clinical record reveals the Veteran says he is depressed since 1983 when his wife died.  He reported insomnia, anergia, anhedonia, helplessness and hopelessness.  He also reported poor concentration, no appetite and hypersomnia at times.  He denied hallucinations but reported thoughts in his head.  He denied friends or a relationship with his son.  He did not have loving feelings toward his wife.  The Axis I diagnosis was severe major depression without psychotic features.   

In February 2008, the Veteran was admitted to a domiciliary substance abuse treatment program.  A record from that time includes Axis I diagnoses of polysubstance abuse, substance induced mood disorder and major depression.  

In January 2009, the Veteran informed a clinician that he had a good relationship with his mother and father and he had regular contact with his two siblings.  He was married in 2006 but the marriage was described as fair.  It was challenged by his mental health issues and occasional drinking and drug problems.  He last worked in September 2008 when he was a project manager for two weeks.  He left/lost the job due to too much stress.  The Veteran reported that problems which kept him from getting or keeping a job included motivation, substance use, medical problems and a criminal background.  The Veteran was on parole for burglary and credit card abuse.  He attended church regularly.  The Veteran tended to isolate.  

A second record dated in January 2009 shows the Veteran reported difficulty sleeping and nightmares, anhedonia and excessive guilt about his first wife's death and relationship with his children.  He also reported decreased energy, decreased concentration, increased irritability and suicidal ideation.  The Veteran did not have a current intent of committing suicide.  He had attempted suicide in the past, including two cocaine ODs and more recently attempting to jump in front of a moving vehicle (in 2007, impulsive act, could not identify triggers).  He denied present visual, auditory or tactile hallucinations but reported non-command negative auditory hallucinations in the past for which he was started on Risperdal.  He denied any recent hallucinations even off Risperidone.  The current stressors in life include unemployment for most of last year, financial difficulties especially since he no longer receives an unemployment check, a strained relationship with his children because he was imprisoned for 14 years (drug related charges and other antisocial acts) and persistent reminders and unhappiness about the death of his first wife whom he states he truly loved.  The Veteran reported that he has not used cocaine since December 2007 and no longer abused alcohol.  He also admitted to a pattern of not taking his medications as prescribed either because of side effects or ineffectiveness.  The Veteran reported persistent intrusive and distressing recollections about the death of his first wife, he avoided the closet where his wife's belongings are, he was easily startled.  He was living with his third wife.  He needed a job and he reported his medications interfered with jobs involving heavy equipment.  He was unable to find other jobs as he was on parole.  The Veteran met the DSM-IV criteria for a diagnosis of PTSD.  

Another record dated in January 2009 reveals the Veteran's depression had improved to 10/10 from 4/10 since he was started on Citalopram.  The Axis I diagnoses were recurrent major depression, and cocaine and alcohol dependence.  

Still another record dated in January 2009 documents the Veteran reported getting six hours of sleep per night.  He rated his depression as four out of ten.  He denied mania, hypomania, psychosis and suicidal and homicidal ideation.  He reported feeling nervous which bothered him.  He felt overwhelmed.  He had nightmares every other month.  The Veteran reported his depression had improved with his medication.  He still had daily recurrent thoughts about the death of his first wife.  The diagnosis was recurrent moderate major depression, alcohol dependence and cocaine dependence.  PTSD was included in the Axis III diagnoses but not an Axis I diagnosis.  

In February 2009, the Veteran reported his medication regime was working well.  He continued to have sleeping problems.  He lived with his wife and son.  

At the time of a June 2009 travel Board hearing, the Veteran reported his PTSD was quite bad and affecting all areas of his life.  It interfered with his relationship with his wife.  He was married almost three years.  He was short fused, had mood swings and outbursts.  He was unable to operate heavy equipment due to the medication he was taking.  He did not like being around people.  He did not have a hobby.  He was unemployed.  His relationship with his wife was going downhill and his relationship with his family members was almost non-existent.  He had been terminated from employment due to medication he took for PTSD.  He last worked in October 2008.  The Veteran's spouse testified that she was a medical aid.  She had observed the Veteran having nightmares and hitting her in his sleep.  The Veteran did not handle stress very well.  They used to go to church but the Veteran quit going.  They did not go anywhere with friends.  The Veteran's memory was not very sharp.  

The evidence of record demonstrates the Veteran was incarcerated from sometime in 2009 until sometime in 2014.  

In October 2014, a PTSD screening test was interpreted as being negative with a score of 0.  

A VA mental health examination was conducted in January 2015.  The examiner indicated that the Veteran only had one mental disorder.  The examiner opined the disorder was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was married and had two children from prior marriages.  He attended church occasionally.  He had 2-3 people he considers friends.  The Veteran reported he was worried about his close personal relationships due to his long absences.  He reported his kids are civil but he is "concerned, worried and depressed" that he does not have a connection with them.  He indicated his parents and two brothers have "embraced me" since his release from prison.  He watched movies and traveled to visit grandchildren.  He was incarcerated from June 2010 to 2014 and unemployed since his release.  The Veteran reported he was employed from June 2014 to November 2014 as an 18 wheeler driver for a gravel company.  The Veteran reported his relationship with supervisor and dispatchers "became strained."  The Veteran complained of an inability to sleep, nightmares, and an inability to concentrate.  He had been incarcerated 4 times in the last 25 years and in prison for 21 years.  Mental status examination revealed the Veteran was well nourished and dressed in casual clothing.  Mood was depressed and affect was euthymic.  Thought processes were clear, logical, linear, coherent and goal directed. There was no impairment of thought process or communication.  The fate a flow of speech was within normal limits.  The Veteran was oriented to person, place, situation, and date.  He denied obsessive or ritualistic behavior that interferes with routine activities.  He reported panic attacks with a frequency of maybe once a month.  The Veteran reported he picks at his fingers when he is feeling overwhelmed.  He denied recent hallucinations.  The clinician found the Veteran was adjusting to life in the free world and was reconnecting with family and friends.  The Veteran stated that his relationships with his adult children have suffered from his absence due to incarceration.  He had maintained abstinence from alcohol and drugs since his last incarceration in 2010 despite availability in prison.  His use of substances contributed significantly to mood disorder symptoms and abstinence with corrections mandated community and family supports will most likely allow the Veteran to remain stable.  The Veteran indicted he had not pursued employment that would allow him to utilize his college degree.  He stated his various physical conditions limited his ability to maintain labor intensive employment. 

In May 2015, the Veteran informed VA personnel that he experienced depressed mood, anxiety and suspiciousness, panic attacks, chronic sleep impairment and memory loss. 
At the time of a May 2015 VA examination PTSD, major depression, alcohol use disorder in remission and cocaine use disorder in remission were diagnosed.  With regard to occupational and social impairment, the examiner opined that all the mental diagnoses were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the PTSD symptoms (including angry outbursts) appear to account for the larger proportion of occupational and social impairment, with the major depression making an important secondary contribution.  

The Veteran had been married to his third wife for the past 8 years.  He has two adult children--a son, age, 34, from his first marriage, and a daughter, age 28, from his second marriage.  Both of his children are married and have families.  The Veteran's mother lives in Denton, TX, and has been married to his father for 55 years.  His father currently resides in a nursing home.  The Veteran had two brothers, both of whom live in Arlington, TX.  The Veteran described himself as a "loner--my wife gets on me about it.  I don't like to call, don't like to get on Facebook."  According to Veteran, he and his wife argued frequently because of "stress from other places."  The Veterans father's illness had been "traumatic--he was in and out of the hospital since October 2014, and the trips to the hospital had been very draining."  The Veteran was released from prison in June 2014, after serving a 5-year sentence for forgery.  While he was incarcerated, he completed a bachelor's degree in sociology as well as obtaining a CDL license.  He had only worked for a few months at a time since that time.  First a friend gave him a job for a few months, then he worked on a ranch for a couple of months, and finally he was a truck driver (hauling gravel), but he had problems getting along with the dispatcher, and their conflict "came to blows.  I could have gone back to jail." Veteran had not worked since November 2014. 

The Veteran stated, "I don't have the focus, drive, and attentiveness that I should have...I'm a wanderer; I can't find my place."  The Veteran has nightmares, night sweats, and distressing memories related to the traumatic event of discovering his wife's body after she drowned in a bathtub following a seizure.  These nightmares sometimes occur nightly, and he will "wake up fighting the air."  He has symptoms of avoidance of trauma-related cues, persistent negative mood state, feeling distant from other people, trouble concentrating, and hypervigilance.  The Veteran has chronic sleep impairment, he sleeps five hours per night on an average night, waking up twice, and on a bad night, he'll wake up 2-3 times in a four-hour period.  The Veteran also reports appetite disturbance, stating, "I don't eat and drink like I should.  I might eat one meal a day, and it's all junk."  The Veteran is sad and tearful at times, stating, "I'll cry when I see someone doing something good for someone, because I want to be somebody like that.  I want to be a good person and I'm not."  The Veteran is not currently on any prescription medication. 

The Veterans most recent incarceration (2009 - 2014) was his fourth.  He was incarcerated in 1989 and in 1991 for drug possession, and was incarcerated from 1993-2003 for drug possession and burglary,  The Veteran has a long history of poly substance use (alcohol, cocaine, and marijuana).  As recently as 2009, he reported that he was drinking a pint of whiskey every day and using drugs daily.  However, during this last incarceration, he saw a therapist and received medication while he was in the county jail (August 2009 - January 2010), and was able to stop abusing alcohol and drugs at that point.  The Veteran has been sober since August 2009, and unlike previous incarcerations, he did not use alcohol or drugs during his most recent incarceration.  He currently attends AA meetings 2 x weekly.   Mental status examination revealed the Veteran was casually dressed and well-groomed.  He was alert, oriented, and responsive to questions.  Affect was appropriate to situation and mood was dysphoric.  The Veteran became tearful when describing his difficulties since being released from prison last summer.  Eye contact was sporadic.  Speech was slower than normal, and was within normal limits in terms of tone, volume, and content.  Intellectual functioning appeared to be within the average to above average range.  Insight and judgment appeared fair.  The Veteran was considered to be a reliable historian. 

The Veteran was diagnosed with Post-Traumatic Stress Disorder and Major Depression.  The examiner found that the symptoms of intrusion, avoidance of trauma-related cues, negative changes in cognitions and mood, irritability/angry outbursts, hypervigilance are attributable to PTSD.  Sad mood, frequent crying spells, and appetite disturbance are attributable to major depression.  Sleep impairment and difficulty concentrating are symptomatic of both disorders.  alcohol use disorder and cocaine use disorder are both in remission.  Depression symptoms appear to have developed as a result of the PTSD symptoms, according to veteran's mental health treatment records.  However, it appears that the current episode of Major Depression is largely related to the adjustment difficulties he has experienced following his release from prison in June 2014.  

In July 2015, the Veteran was employed as a contractor for a construction company.  His drug use was reported to be smoking or snorting cocaine.  He denied intravenous drug use.  

Analysis

Initially, the Board finds reason to place reduced probative value on the Veteran's self-reported history.  As set out above, the Veteran is claiming entitlement to service connection for hepatitis C.  As part of his claim, the Veteran has denied, on several occasions, ever using intravenous drugs.  Significantly, as set out above, medical evidence generated prior to the submission of the hepatitis C claim indicates the Veteran reported on several occasions that he had used intravenous drugs.  Based on the above, the Board finds that reduced probative value should be placed on the Veteran's self-reported history.  

The Board finds that the symptomology required for a 100 percent rating has not been met at any time during the appeal period.  With regard to the enumerated symptomology, there are references to the Veteran having hallucinations in the medical records but there is no indication that these hallucinations are persistent.  Furthermore, there is no evidence that this symptomology interferes with the Veteran's employment or social functioning.  The Veteran appears to have maintained contact with his family to the extent possible during the appeal period.  The Veteran has provided somewhat conflicting statements with regard to his family contacts but the evidence establishes he was married for most of the appeal period and that he maintains some contact with his children.  As set out above, reduced probative value is placed on the Veteran's self-reported history.  With regard to interference with employment, the Board notes the Veteran has been incarcerated during the appeal period from 2009 to 2014.  Employment between these times was precluded and an increased rating based on any impairment in employability due to mental disorder is not warranted based on the lack of employment.  There is no indication in the evidence of record that the Veteran's incarceration was linked, in any way, to his service connected PTSD.  He has had problems with substance abuse.  The Veteran himself has informed health care professionals that his inability to obtain employment has been due to his legal problems.  In January 2009, he reported that problems with substance abuse, medical problems and a criminal background kept him from getting or keeping a job.  The Board notes the Veteran has alleged that medication he took for PTSD interfered with employment as a truck driver.  However, there is no indication the medication would interfere with his employment obtained through his college degree.  There is competent evidence of record which demonstrates that the Veteran's mental disorder does not result in total industrial impairment.  The examiner who conducted the May 2007 VA examination opined that 90% of the Veteran's social and occupational dysfunction was due to substance abuse, personality deficits and incarcerations.  The VA examiners who provided opinions in January 2015 and May 2015 as to the Veteran's employability using the nomenclature provided in the General Rating Formula for Mental Disorders used the language for a 10% rating and a 30% rating, respectively.   None of these mental health examiners came anywhere close to opining that the Veteran was unemployable due to his service connected PTSD.  The Board places significant probative weight on these opinions as they were promulgated specifically with the intent to quantify the extent of impairment the Veteran experiences due to his mental disorder.  

The Board finds that a 30% rating, but no more, is warranted for PTSD prior to May 28, 2015.  The medical evidence of record dated during this time period includes various mental symptomology attributed to various causes including PTSD and depression.  The examiner who conducted the May 2015 VA examination opined that the Veteran's depression symptoms is likely due, in part, to the Veteran's earlier PTSD symptoms.  Even if the Board attributes all the mental health symptomology during the pertinent time period to the service connected PTSD, the evidence does not support a rating in excess of 30 percent.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As set out above, the only medical evidence of record which attempts to quantify the extent of impairment the Veteran experiences as a result of his mental disorder supports, at most, the 30 percent rating.  Symptomology reported during the appeal period, for the most part, more nearly approximate a 30 percent rating also.  This includes depressed mood, weekly or less often panic attacks and sleep impairment.  The Board notes the reference to suicidal thoughts which is included in the criteria for a 70 percent rating.  There is no evidence in the claims file, however, that this symptomology interfered with the Veteran's employability or sociability.  

The Veteran has testified as to a greater level of impairment due to his mental disorder.  Significantly, this was in June 2009, just prior to his incarceration for approximately four years.  The medical evidence generated just prior to this testimony (February 2009) and subsequent to this time (October 2014) do not indicate such a level of impairment.  There is no evidence indicating that the Veteran experienced any mental health problems during his incarceration.  As set out above, the Board has found reason to place reduced probative value on the Veteran's self-reported history.  Based on the above, the Board finds this evidence insufficient to warrant a rating in excess of 30 percent.  

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111   (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by depression, intrusion, avoidance of trauma-related cues, negative changes in cognitions and mood, irritability/angry outbursts, hypervigilance, and sleep impairment.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to a rating of 30 percent prior to May 28, 2015, is granted subject to the laws and regulations governing monetary awards

Entitlement to a rating in excess of 70 percent from May 28, 2015 for PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


